In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-15-00311-CR
                              ________________________

                        MICHAEL SHAUN EPLIN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 70-320-D; Honorable Don R. Emerson, Presiding


                                    September 21, 2015

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Michael Shaun Eplin, was convicted of evading arrest or detention

with a vehicle. The trial court's certification of Appellant’s right to appeal filed in the

case reflects that Appellant's case is a plea-bargained case with no right of appeal and

that Appellant waived the right of appeal. The certification notwithstanding, Appellant

filed a notice of appeal challenging his conviction.
       By letter dated August 19, 2015, this court notified Appellant of the

consequences of the certification and invited him to file an amended certification

showing a right to appeal or demonstrate other grounds for continuing the appeal, on or

before August 31, 2015. Appellant has not filed an amended certification reflecting a

right of appeal or a response establishing good cause for continuing this appeal.

Consequently, we have no alternative but to dismiss the appeal based on the

certification signed by the trial court. See TEX. R. APP. P. 25.2(d).


       It is so ordered.



                                                  Per Curiam




Do not publish.




                                             2